FIRST PACTRUST BANCORP, INC. COMMON STOCK SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) dated as of July 19, 2010 is made by and among the undersigned subscriber or subscribers (the “Subscriber”), and First PacTrust Bancorp, Inc., a Maryland corporation (the “Company”), that owns all of the issued and outstanding capital stock of Pacific Trust Bank, a federally-chartered stock savings association (the “Bank”). RECITALS: WHEREAS, in connection with a contemplated recapitalization of the Company (the “Transaction”) the Company intends to conduct a private placement (the “Offering”) of newly issued shares of its common stock (as further described herein) to certain accredited investors; WHEREAS, in order permit Subscriber and other subscribers in the Offering to structure their respective investments in the Company to ensure compliance with regulatory requirements and policies applicable to such Subscriber, the board of directors of the Company (the “Board of Directors”) intends to reclassify, pursuant to the Company’s Articles of Incorporation, as amended, such number of shares of its common stock, par value $.01 per share (the “Voting Common Stock”) into a new class of common stock as necessary to carry out the purposes of this Agreement (the “Class B Non-Voting Common Stock” and, with the Voting Common Stock, the “Common Stock”), such Class B Non-Voting Common Stock to possess identical rights, preferences and privileges as the Voting Common Stock, except with respect to voting rights; WHEREAS, the Company has engaged Hovde Securities, LLC as placement agent (the “Placement Agent”) (and the Placement Agent has engaged Cappello Capital Corp. to assist it in its role as Placement Agrent) in the Offering; and WHEREAS, Subscriber wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, shares of Voting Common Stock (the “Voting Shares”) and Class B Non-Voting Common Stock (the “Class B Shares”) in the aggregate numbers indicated below such Subscriber’s name on the signature page of this agreement (and subject to Section 1 hereof); and NOW THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF SECURITIES 1.1Sale of Securities. Subject to the terms and conditions hereof and on the basis of the representations and warranties hereinafter set forth, the Company hereby agrees to issue and sell to the Subscriber and the Subscriber agrees to purchase from the Company, upon Closing (as such term is defined in Section 1.3 of this Article I), shares of Common Stock and a warrant in the form attached hereto as Exhibit A to purchase shares of Common Stock (the “Warrant Shares”), as described herein for an aggregate purchase price all as set forth by the Subscriber on the signature page hereto (the“Purchase Price”).This Offering is only being made to the Subscriber on the condition that the Subscriber qualifies as an “accredited investor” (as defined in Rule 501 under the Securities Act of 1933, as amended (the “Securities Act”)). To the extent that, as of and giving effect to the consummation of the Offering on the terms described herein, Subscriber would be deemed for purposes of the Bank Holding Company Act of 1956 (“BHCA”) or the Change in Bank Control Act (“CBCA”) to own, control or have the power to vote voting securities (as such term is defined in the regulations under the BHCA) equal to 5.0% or more of the aggregate number of outstanding shares of Voting Stock (the “Voting Ownership Limit”), Subscriber’s Subscription for Voting Shares in excess of the Voting Ownership Limit, unless otherwise instructed by Subscriber, shall be deemed to be, automatically and without further action on the part of Subscriber or the Company, a Subscription for Class B Shares in an amount equal to such excess; provided, that in no event shall Subscriber be obligated to purchase a number of shares of Common Stock which would cause Subscriber to own or control in excess of 24.99% of the total stockholder’s equity of the Company.Subscriber understands that, subject only to the provisions of Articles 7 and 8 of this Agreement, Subscriber (i) is not entitled to cancel, terminate or revoke this Agreement or any of the agreements, representations or warranties of Subscriber hereunder, and (ii) acknowledges that this subscription is irrevocable. The purchase of the Common Stock is referred to in this Agreement as the “Purchase.”Neither the Purchase Price nor the aggregate number of shares of Common Stock issuable to Subscriber pursuant to this Agreement shall be reduced without Subscriber’s prior written consent if the aggregate subscriptions to the Offering (including Subscriber’s subscription) at the Closing exceed $60,000,000. 1.2Escrow. Immediately following the execution of this Agreement, the Subscriber will deposit with Chicago Title Company (the “Escrow Agent”) immediately available United States funds representing two and one-half percent (2.5%) of the aggregate Purchase Price (the “Deposit”) in accordance with and pursuant to the terms of the Escrow Agreement substantially in the form attached hereto as Exhibit B (the “Escrow Agreement”). 1.3Closing. Subject to receipt of any required regulatory approvals and the other conditions to closing set forth in Article VII of this Agreement, the closing of the transactions contemplated hereunder (the “Closing”) shall occur at such date and place as shall be designated by the Company upon at least five (5) business days’ prior written notice to the Subscriber (the “Closing Date”). Closing may be conditioned upon Subscriber’s receipt of regulatory approvals as more fully set forth in this Agreement. At the Closing: (a) Subscriber shall deliver an amount equal to the difference between the Purchase Price and the Deposit, in immediately available United States funds, to an account or accounts designated in writing by the Company; (b) Subscriber and the Company shall have given joint written instructions to the Escrow Agent to release the Deposit to the Company in accordance with Section 3(a) of the Escrow Agreement; (c) The Company shall deliver one or more duly executed Voting Common Stock certificates and, where applicable, Class B Non-Voting Common Stock certificates, as the case may be, representing the Common Stock subscribed for by Subscriber; (d) The Company shall deliver duly executed warrants in the form attached hereto as Exhibit A (the “Warrant”); and 2 (e) The Company shall deliver a duly executed copy of the letter agreement attached hereto as Exhibit C (the “BHCA Letter”). 1.4Acceptance. This Agreement shall be effective immediately upon acceptance by the Company of the Subscriber’s fully completed and executed version of the Investor Questionnaire attached hereto (the “Investor Questionnaire”) and executed counterpart of this Agreement and shall thereupon be binding upon the Company and thereupon Subscriber’s firm offer herein shall be deemed accepted. Such acceptance by the Company shall be evidenced only by counter-execution and delivery of this Agreement by the Company, and the Company shall have no obligation hereunder until the Company shall have executed and delivered to the Subscriber an executed counterpart of this Agreement. 1.5Termination.Other than pursuant to Article VIII hereof, this Agreement may not be terminated by the Subscriber at any time following the Company’s delivery of an executed counterpart of this Agreement to the Subscriber.Subscriber understands that, subject only to the provisions of Articles VII and VIII of this Agreement, Subscriber (i) is not entitled to cancel, terminate or revoke this Agreement or any of the agreements, representations or warranties of Subscriber hereunder, and (ii) acknowledges that this subscription is irrevocable. ARTICLE II REPRESENTATIONS AND WARRANTIES 2.1Disclosure. (a)“Material Adverse Effect” means a material adverse effect on (1)the business, results of operation or financial condition of the Company and the Bank taken as a whole; provided that Material Adverse Effect shall not be deemed to include the effects, to the extent such effects do not have a disproportionate impact on the Company as compared to other depository institution holding companies, of (A)any facts, circumstances, events, changes or occurrences generally affecting businesses and industries in which the Company operates, companies engaged in such businesses or industries or the economy, or the financial or securities markets and credit markets in the United States or elsewhere in the world, including effects on such businesses, industries, economy or markets resulting from any regulatory or political conditions or developments, or any outbreak or escalation of hostilities, declared or undeclared acts of war, terrorism, or work stoppages, (B)changes or proposed changes in generally accepted accounting principles in the United States (“GAAP”) or regulatory accounting requirements applicable to depository institutions and their holding companies generally (or authoritative interpretations thereof), (C)changes or proposed changes in banking and other laws of general applicability or related policies or interpretations of all Governmental Entities (as defined in Section 7.1(d)), or (D)changes in the market price or trading volume of Common Stock (it being understood and agreed that the exception set forth in this clause(D) does not apply to the underlying reason giving rise to or contributing to any such change), or (2)the legality, validity or enforceability of this Subscription Agreement, or (3) the ability of the Company or a Subscriber to consummate timely the Purchase and the other transactions contemplated by this Subscription Agreement and any other documents, agreements and instruments delivered in connection herewith (collectively, the “Transaction Documents”). (b)“Previously Disclosed” information means (1)information contained in the SEC Reports (as defined in Section 2(g)(1), and if applicable, (2)information providedpursuant to this Agreement or any confidentiality agreement between the Company and the Subscriber. 3 (c)Each party acknowledges that it is not relying upon any representation or warranty not set forth in the Transaction Documents. The Subscriber is aware that it will bear the economic risk of an investment in the Common Stock and the Warrants. 2.2Representations, Warranties and Covenants of the Company.Except as Previously Disclosed, the Company represents, warrants and covenants to the Subscriber that as of the date hereof (or such other date specified herein): (a)Organization, Authority; Subsidiaries. The Company has been duly incorporated and is validly existing as a corporation in good standing under the laws of the State of Maryland, with corporate power and authority to own its properties and conduct its business as currently conducted, and, except as has not had or would not reasonably be expected to have a Material Adverse Effect, has been duly qualified as a foreign corporation for the transaction of business and is in good standing under the laws of each other jurisdiction in which it owns or leases properties or conducts any business so as to require such qualification; and the Bank has been duly organized as a federally chartered stock savings institution, and its deposit accounts are insured up to applicable limits by the Federal Deposit Insurance Corporation (the “FDIC”).Schedule 2.2(a) contains a true and correct list of all of the Company’s subsidiaries (the “Subsidiaries”). (b)Authorization of Common Stock.The Common Stock and Warrant Shares to be issued have been duly authorized for issuance by the Company and, when duly issued and delivered by the Company against payment therefor in accordance with this Agreement and the Warrant, will be duly and validly issued, fully paid and nonassessable, and the issuance thereof will not be subject to any preemptive or other similar rights. (c)Capitalization. (i)As of the date of this Agreement, the authorized capital stock of the Company consists of 20,000,000 shares of Common Stock, par value $.01 per share and 5,000,000 shares of Preferred Stock, par value $.01 per share.All issued and outstanding shares of capital stock of the Company have been, and as of the Closing Date will be, duly authorized and validly issued and are fully paid and non-assessable, have been issued in compliance with all applicable state and federal securities laws in all material respects and were not issued in violation of, or subject to, any preemptive, subscription or other similar rights of any stockholder of the Company.As of the date of this Agreement, the Company has issued 5,445,000 shares of Common Stock, of which 4,244,184 are outstanding and 1,200,816 have been repurchased by the Company.The Company also has 19,300 issued and outstanding shares of non-voting Preferred Stock, designated as the Company’s Fixed Rate Cumulative Perpetual Preferred Stock Series A (“Non-Voting Preferred”).Except for a warrant to purchase 280,795 shares of Common Stock (the “Treasury Warrant”) and outstanding options to purchase 482,396 shares of Common Stock pursuant to the Company’s equity incentive plan (such options, together with any similar options granted after the date hereof, “Company Stock Options”), as of the date of this Agreement, there are no outstanding options, warrants, rights (including conversion or preemptive rights and rights of first refusal and similar rights) or agreements, orally or in writing, for the purchase or acquisition from the Company of any shares of capital stock, and the Company is not a party to or subject to any agreement or understanding and, to the Company’s knowledge, there is no agreement or understanding between any parties, which affects or relates to the voting or giving of written consents with respect to any security or by a director of the Company.The Company owns, directly or indirectly, all of the capital stock of the Subsidiaries, free and clear of any liens, security interests or equitable interests other than as reflected in the SEC Reports.The Company has no obligation, contingent or otherwise, to redeem or repurchase any equity security or any security that is a combination of debt and equity. 4 (ii)Immediately after the Closing and assuming the condition precedent contained in Section 7.1(b) has been satisfied, the Company will have 9,689,729 issued and outstanding shares of Common Stock, consisting of 8,773,782 shares of Voting Common Stock and 924,927 shares of Class B Non-Voting Common Stock, and 19,300 issued and outstanding shares of
